EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Clinton on March 22, 2022. Claims 1, 7, and 13 are amended. Claims 1 and 7 are amended exactly as presented in the amendment filed 2/22/2022, and claim 13 is amended as discussed in the interview.


The application has been amended as follows: 


1. (Currently Amended) An electronic device comprising:
a plurality of displays comprising:
a first display disposed on a first side of the electronic device and including a first display area, and
a second display disposed on a second side of the electronic device different from the first side and including a second display area, wherein the first display is physically separate from the second display; a communication interface; at least one processor; and a memory electrically connected to the at least one processor, wherein the memory is configured to store instructions, that, when executed, enable the at least one processor to perform: detecting a connection to at least one other electronic device via the communication interface, displaying a default path list including the electronic device and the at the one other electronic device and a separate path list including the at least one other electronic device connected to the electronic device, wherein the default path list includes an icon indicating that a corresponding device is set as a default device, and wherein the separate path list includes an icon at least one application through the audio output device.

2. (Previously Presented) The electronic device of claim 1, wherein the memory is further configured to store an instruction for:
in response to detecting the connection of the at least one other electronic device, controlling the display to display information in the separate path list indicating that the electronic device and the at least one other electronic device are set as audio output devices of different applications based on a user input.

3. (Previously Presented) The electronic device of claim 2, wherein the separate path list comprises identification information of a first application program corresponding to one of the electronic device and the at least one other electronic device.

4. (Previously Presented) The electronic device of claim 2, wherein the memory is further configured to store instructions for:
identifying an application executed in at least one display area among the first display area and the second display area, based on the at least one display area where the application is displayed, identifying at least one audio output device among the electronic device and at least one other electronic device which is connected through the communication interface.

5. (Cancelled)


7. (Currently Amended) The electronic device of claim 1, wherein the
memory is further configured to store instructions for:
detecting an audio volume control event;
displaying audio volume information of a first electronic device that outputs
audio data of [[an executed application program that is being displayed on a screen,
from among the electronic device and the at least one other electronic device; and
controlling a volume of the first electronic device, based on a user input.

8. (Previously Presented) The electronic device of claim 1, wherein the
memory is further configured to store instructions for:
detecting execution of a first application program that takes a first electronic
device as an audio output device from among the electronic device and the at least
one other electronic device; and
controlling the display to display information indicating that audio data of the
first application program is output to the first electronic device.

9. (Previously Presented) The electronic device of claim 8, wherein the
memory is further configured to store instructions for:

electronic device, based on a user input; and
outputting the audio data of the first application program to a second
electronic device.

10. (Previously Presented) The electronic device of claim 4, wherein the
memory is configured to store instructions for setting the audio output device
corresponding to one of the first display area or the second display area based on a
user input.

11. (Previously Presented) The electronic device of claim 10, wherein the
user input comprises a first user input for a selecting an application program and a
second user input for selecting one of the electronic device and the at least one other
electronic device as the audio output device of the selected application program.

12. (Previously Presented) A method of operating an electronic device comprising a plurality of displays comprising a first display disposed on a first side of the electronic device an including a first display area, and a second display area disposed on a second side of the electronic device different from the first side and including a second display area, wherein the first display is physically separate from the second display, the method comprising: detecting a connection to at least one other electronic device via a communication interface of the electronic device; displaying a default path list including the electronic device and the at the at least one other electronic device and a separate path list including the at least one other electronic device connected to the electronic device, wherein the default path list includes an icon indicating that a corresponding device is set as a default device, and wherein the separate path list 

13. (Currently Amended) The method of claim 12, further comprising:
in response to detecting the connection of the at least one other electronic
device, displaying information in the separate path list indicating that the electronic
device and the at least one other electronic device are set as [[
of different application programs based on a user input.

14. (Previously Presented) The method of claim 13, wherein the separate
path list comprises identification information of a first application program
corresponding to one of the electronic device and the at least one other electronic
device.

15. (Previously Presented) The method of claim 13, further comprising:
identifying an application executed in at least one display area among the first
display area and the second display area; and
based on the at least one display area where the application is displayed,
identifying at least one audio output device among the electronic device and at least
one other electronic device which is connected through a communication interface of
the electronic device.



17. (Original) The method of claim 12, further comprising:
detecting an audio volume control event;
displaying audio volume information of each of the electronic device and the
at least one other electronic device; and
controlling a volume of one of the electronic device and the at least one other
electronic device, based on a user input.

18. (Previously Presented) The method of claim 12, further comprising:
detecting an audio volume control event;
displaying audio volume information of a first electronic device that outputs
audio data of an executed application program that is being displayed on a screen
from among the electronic device and the at least one other electronic device; and
controlling a volume of the first electronic device, based on a user input.

19. (Previously Presented) The method of claim 12, further comprising:
detecting execution of a first application program that takes a first electronic
device as an audio output device, from among the electronic device and the at least
one other electronic device; and
displaying information indicating that audio data of the first application
program is output to the first electronic device.

20. (Previously Presented) The method of claim 15, further comprising

second display area based on a user input.

21. (Previously Presented) The method of claim 12, wherein the changing
of the audio output device comprises:
in response to user input to the default path list, changing an audio output
device for all applications, based on the user input; and
in response to user input to the separate path list, changing an audio output
device for the certain application, based on the user input.

22. (Previously Presented) The method of claim 12, wherein at least one of
the default path list or the separate path list comprises:
an equalizer icon indicating that at least one of the electronic device or the at
least one other electronic device operates as a main output device or a sub output
device,
identification information of an application indicating that audio data of the
application is output through at least one of the electronic device or the at least one
other electronic device,
a user interface for selecting at least one of the electronic device or the at least
one other electronic device as the main output device or the sub output device.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                         /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178